HARRIS, J.
This is a one issue appeal from a breakup of a two year marriage. That one issue is the reasonableness of the distribution of marital property. The distribution is both confusing and unequal and is unexplained by the judgment. We remand for the court to set forth the expenditures of marital funds by both parties (the court has listed various amounts of expenditures by the wife but we cannot determine whether such expenditures overlap or are distinct) and explain how such expenditures, if they do, justify the considerably greater distribution to the husband or, if the disparity is not due to such expenditures, advise us what the justification is. See section 61.075(8)(d), Fla. Stat.
REVERSED and REMANDED.
PETERSON and SAWAYA, JJ., concur.